Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Tang et al. for the "USER DEVICE, AND METHOD FOR INTER-USER-DEVICE SENDING AND RECEIVING OF POSITIONING SIGNAL" filed 07/27/2020 has been examined.  This application is a continuation of PCT/CN2018/075494, filed 02/06/2018.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5.        Claims 1-5, 7-10, 12-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryu et al. (US#10,531,258) in view of Chae (US#10,939,417).
	Regarding claims 12, the references disclose a novel method and system for facilitating inter-user-device sending and receiving of positioning signal, according to the essential features of the claim.  Ryu et al. (US#10,531,258) discloses a user device, comprising a processor, which when running programs thereon, causes the user device to (see the Abstract, Figs. 10, 12; Col. 3, line 64 to Col. 5, line 51: detecting a location in a communication system supporting a device-to-device (D2D) scheme): send a positioning reference signal on a communication interface; and perform information transmission on at least one of a physical sidelink control channel (PSCCH) or a physical sidelink shared channel (PSSCH)(Col. 21, lines 20-39: transmitting/receiving PSCCH/PSSCH between D2D devices), wherein the information transmission on the at least one of PSCCH or PSSCH indicates a relevant attribute of the positioning reference signal (Col. 21, lines 20-39 & Col. 26, lines 53-64: the reference D2D devices broadcast PSSCH signals include the ID of the target D2D device which is to be positioned).  It’s also noted that, in the D2D communications defined in LTE, a Physical Sidelink Shared Channel (PSSCH) is defined as a physical channel for transmitting data used for communication services. Further, a Physical Sidelink Control Channel (PSCCH) used for indicating PSSCH resource allocations for a reception side user apparatus is defined, and are well known in the art.
Although, Ryu references does not disclose expressly the positioning reference signal.  However, the downlink RSs are categorized into Positioning RS, which is used to estimate geographical position information about a UE (Figs. 5, 9; Col. 4, lines 8-28: detecting the location of a target D2D device in a communication system supporting a D2D scheme).  In the same field of endeavor, Chae (US#10,939,417) teaches in the downlink RSs which are categorized into the Positioning RS used to estimate geographical position information about a UE in a device-to-device (D2D) communication (Col. 17, lines 16-63). 
Regarding claim 13, the reference further teach wherein indicating the relevant attribute of the positioning reference signal by at least one of a time position or frequency position of performing the information transmission on the at least one of PSCCH or PSSCH (Ryu et al.: Figs. 6, 8; Col. 29, lines 5-12 & Col. 32, lines 23-36: the target D2D device 613/813 acquires/transmits the positions of time/frequency resources of the PSSCH signals).
Regarding claims 14, 19, the reference further teach wherein the relevant attribute of the positioning reference signal includes at least one of time position, frequency position, or signal sequence of the positioning reference signal (Ryu et al.: Figs. 6, 8; Col. 29, lines 5-12 & Col. 32, lines 23-36).
Regarding claims 15, 16, the reference further teach wherein a time/frequency position of the positioning reference signal is the same as the time/frequency position of performing the information transmission the at least one of PSCCH or PSSCH (Ryu et al.: Figs. 6, 8; Col. 29, lines 5-12 & Col. 32, lines 23-36).
Regarding claim 18, the reference further teach wherein indicating the relevant attribute of the positioning reference signal by content of information transmitted by the at least one of PSCCH or PSSCH (Ryu et al.: Figs. 6, 8; Col. 29, lines 5-12 & Col. 32, lines 23-36).
Regarding claims 1-5, 7-10, they are method claims corresponding to the apparatus claims 12-16, 18-19 above.  Therefore, claims 1-5, 7-10 are analyzed and rejected as previously discussed in paragraph above with respect to claims 12-16, 18-19.	
Regarding claim 20, this claim differs from claims Ryu et al. (US#10,531,258) in view of Chae (US#10,939,417) in that the claims recited a computer program product for performing the same basis of steps and method of the prior arts as discussed in the rejection of claims 1, 12 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Ryu in view of Chae for performing the steps and method as recited in the claims with the motivation being to provide the efficient enhancement for providing inter-user-device sending and receiving of positioning signal in D2D communications, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently facilitating inter-user-device sending and receiving of positioning signal, and would have applied  the a user equipment (UE) to transmit and receive a PSCCH (physical sidelink control channel) and a PSSCH (physical sidelink shared channel) into Ryu’s system for detecting a location in a communication system supporting a device-to-device (D2D) scheme.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Chae’s method and device for transmitting/receiving PSCCH and PSSCH by terminal in wireless communication system into Ryu’s location detection apparatus and method in communication system supporting D2D scheme with the motivation being to provide a UE and method for inter-user device sending and receiving of positioning signal.
Allowable Subject Matter
6.	Claims 6, 11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein indicating the relevant attribute of the positioning reference signal by the at least one of time position or frequency position of performing the information transmission on the at least one of PSCCH or PSSCH, comprises: only the first user device allocated with at least one of a specific time position or a specific frequency position of the at least one of PSCCH or PSSCH is allowed to send the positioning reference signal; wherein, indicating the relevant attribute of the positioning reference signal by the characteristics of the DMRS comprised in the information transmitted by the at least one of PSCCH or PSSCH, comprises: indicating the relevant attribute of the positioning reference signal by cyclic shift of the DMRS comprised in the information transmitted by the at least one of PSCCH or PSSCH, as specifically recited in the claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The He et al. (US#2020/0037343) shows method and apparatus for network controlled resource allocation in NR V2X.
The Zhang et al. (US#11,032,049) shows method and device for V2X communications and transmitting/receiving method, equipment in V2X communication.
The Wei (US#10,448,229) shows device to device communication method, method for assigning D2D communication resource, and apparatus thereof.
The Zhang et al. (US#10,314,089) shows method performed by a UE, and eNodeB.
The Chae et al. (US#10,624,100) shows method and apparatus for transmitting/receiving signal related to QCL of D2D communication terminal in wireless communication system.
The Lee et al. (US#2021/0243728) shows method and apparatus for transmitting signal by sidelink terminal in wireless communication system.
The Chae et al. (US#11,026,217) shows sidelink signal transmission/reception method of UE in wireless communication system.

9.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

11.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
11/15/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477